26 P.3d 821 (2001)
332 Or. 236
Gary Alan CLARK, Appellant,
v.
DEPARTMENT OF REVENUE, State of Oregon, Respondent.
(OTC 4426; SC S47929).
Supreme Court of Oregon, En Banc.
Argued and Submitted May 8, 2001.
Decided June 8, 2001.
*822 Gary Alan Clark, appellant pro se, argued the cause and filed the briefs.
Wendy Sanderson, Assistant Attorney General, Salem, argued the cause for respondent. With her on the brief was Hardy Myers, Attorney General.
PER CURIAM
In this appeal from a decision of the Oregon Tax Court, Gary Allan Clark (taxpayer)[1] challenges both the Tax Court's conclusion that he is liable for 1996 personal income taxes based on wages that he earned in that tax year and the Tax Court's assessment of damages against him for pursuing a frivolous appeal. See ORS 305.437 (authorizing sanctions for frivolous or groundless appeals to Tax Court). The Tax Court's rulings were correct. See Combs v. Dept. of Rev., 331 Or. 245, 14 P.3d 584 (2000) (holding that wages are subject to Oregon's personal income tax and that a taxpayer's argument to the contrary was frivolous). Only one of taxpayer's assertions merits discussion. The Tax Court's award of damages for instituting a frivolous appeal was appropriate. Taxpayer's views concerning the voluntary nature of the income tax system and the nontaxability of wages paid by private employers for an individual's labor, however honestly held, are so incorrect as to render legal arguments based on them frivolous.
The judgment of the Oregon Tax Court is affirmed.
NOTES
[1]  Clark asserts that he is not, in fact, a taxpayer. He is mistaken.